DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 10, 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinget et al WO 2017/201534A1.  
 Kinget et al discloses a  circuit comprising  : a hybrid coupler 106 comprising a in  port, a coupled  port, and a thru port, the in port coupled to an antenna 102; a complex combiner 132 coupled to a port BB Ch-A, the complex combiner comprising a summing node (figure 6) ;  a first filter  124  coupled between the coupled  port and the complex combiner; and a second filter 128  coupled between the thru port and the complex combiner. (see US equivalent 10,854,945) 
With regards to claim 10, the complex combiner further comprises: a phase shifter coupled between the first filter and the summing node. (figure 6) 
With regard to claim 31, Kinget et al discloses a  circuit comprising: a hybrid coupler 106 comprising a in  port, a coupled  port, and a thru port, the in port coupled to an antenna 102; a complex combiner 132 coupled to a port BB Ch-A,; a first filter  124  coupled between the coupled  port and the complex combiner; and a second filter 128  coupled between the thru port and the complex combiner; and a load component coupled between the iso port and a ground 104, wherein: the hybrid coupler is configured to direct signals that reflect from the first filter  and the second filter  to destructively combine at the in port, and the hybrid coupler is configured to direct the signals that reflect from the first filter and the second filter unit to constructively combine at the iso port. (column  5; lines 4-45) 
With regards to claim 33,  (the complex combiner comprises: a summing node coupled to the port; and a phase shifter coupled between the first filter and the summing node. (figure 6)   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 11, 12,  14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al US Patent Application Publication 2015/0117280 (of record)  in view of  Lindemann et al US Patent 6,748,197.
Khlat et al  discloses a diplexer  comprising a hybrid coupler 18  comprising  a first port 86 (i.e. a first hybrid port), a third port 90 (i.e. a second hybrid port) , and  a fourth port 92 (i.e. a third hybrid port), the first  port coupled to an antenna (i.e. first filter port);  a second hybrid coupler 20 (A hybrid coupler  can be used as a signal combiner)  coupled to a diplexer output (not labeled); a first  RF filter 38A  coupled between the third  port and the second hybrid coupler ; and a second  RF filter 38B  coupled between the fourth port and the second  hybrid  coupler.   (paragraphs [0096]-[0099])
  With regard to claims 2 and 3, the first RF filter comprises resonators R(1,1),  R(1,2)  146A  (i.e.  one or more first components or one or more first resonators); the second RF filter comprises resonators R(2,1),  R(2,2),  146B (i.e.  one or more second components or one or more second resonators); and the resonators of the first RF filter are at least substantially similar to resonators of the second RF filter.   (figure 4) 
 With regards claim 4, the apparatus of claim 1, wherein: the first and second RF filter are bandpass filters.  (paragraph [0035])
 With regards to claim 5, the hybrid coupler is configured to direct signals that reflect from the first RF filter and the second RF filter to destructively combine at the first port. (paragraph [0078])
With regards to claim 6, the hybrid coupler comprises a second port 88; and the hybrid coupler is configured to direct the signals that reflect from the first RF filter and the second RF filter to constructively combine at the fourth hybrid port. (paragraph [0070])
With regards to claim 11, the second hybrid coupler comprises a seventh port 98 (i.e.   a first hybrid port) a, a sixth port 96 (i.e.  a second hybrid port), and a fifth port 94 (i.e. a third hybrid port), the seventh port is coupled to the diplexer output, the sixth port is coupled to the second RF filter, and the fifth port is coupled to the first RF  filter.
  With regards to claim 12, the first  and  second RF filters can be a surface acoustic wave (SAW) filter. (Paragraph [0067]) 
    With regards to claim 14, the first  and  second RF  filters comprise: at least one shunt resonator (R(1,1) R(2,1)  R(1,2 ) R(2,2,) ; and at least one series resonator 146A 146B.
 With regards to claim 19,  the first filter  and the second filter  comprises two or more resonators (R(1,1) R(2,1)  R(1,2 ) R(2,2,)  146A 146B).  
With regards to claim 20,  further comprising: at least one antenna; and and the filter basically serves as the wirless interface device as the antenna is a wireless component, and the filter provides an interface to other components. 
 Thus,  Khlat et al is shown to teach all the limitation of the claims with the exception of a third filter  unit  coupled between the  signal combiner  and the second filter port and the third filter  comprising at least one resonator.  
 Lindemann et al discloses a communication system comprising a coupler  18 comprising a first  port B, a second  port C , and a hybrid port D, the first  port coupled to SATCOM transceiver 12; a second  coupler 26 coupled to a GPS receiver 14 ; a first filter  22 coupled between the second port and the second coupler ; a second filter   24 coupled between the third port D and second  coupler, and a filter 28 is coupled between the  second coupler and the  GPS receiver.  
 One of ordinary skill in the art would have found it obvious to provide the  diplexer if  Khlat et al  with a filter between the  second coupler and the diplexer  output as taught  by  Lindemann et al .
 The motivation for this modification would have been to provide the advantageous benefit of  reflecting  RF  energy  outside desired frequency band.   (column  6; line 2-8) 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al US Patent Application Publication 2015/0117280 (of record)  in view of  Lindemann et al US Patent 6,748,197 in further view of  Moreno Granado et al  US Patent Application Publication 2012/02326808.
  The above 35USC 103 rejection discusses the  Khlat et al  and Lindemann et al.  
Thus, the combination of  Khlat et al  in view of Lindemann et al  is shown to each all the limitations of the claim with the exception of  first and second filter units  comprising  micro acoustic  filter. 
Moreno Granado et al  discloses a micro-acoustic filter having a first and a second converter, in which the electromagnetic and capacitive cross-talk between the first and second converters is compensated for by providing additional coupling capacitors and additional current loops.
  One of ordinary skill in the art would have found it obvious to replace the  SAW filters of Khlat et al with micro acoustic filter as   taught  by  Moreno Granado et al .
 The motivation for this modification would have been to provide the advantageous benefit of  reduced cross talk .   (Paragraphs [0001-0003])
 Claim(s) 21, 22,  and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al US Patent 8,570,119 (of record)  in view of  Lindemann et al US Patent 6,748,197.
Do  et al   discloses an  absorptive band reject filter  comprising: means for splitting the signal (i.e. hybrid coupler 3)  into a first signal and a second signal , the second signal having a phase that is shifted relative to the first signal ; means for filtering (band reject filter 5)  the first signal to produce a first filtered signal and a first reflected signal; means for filtering (band reject filter 6) the second signal to produce a second filtered signal and a second reflected signal; means for combining (hybrid coupler 7) the first filtered signal and the second filtered signal to produce a combined filtered signal; and means for absorbing the first reflected signal and the second reflected signal. (column 4; line 7- column  5 line 28)  (per claims 21 and 26) 
  With regards to claim 22, the means for splitting comprises: means for splitting the first reflected signal into a split first reflected signal and a phase-shifted first reflected signal; means for splitting the second reflected signal into a split second reflected signal and a phase-shifted second reflected signal; means for routing the split first reflected signal and the phase-shifted second reflected signal to an input; and means for routing the split second reflected signal and the phase-shifted first reflected signal to the means for absorbing.
 	With regards to claims 22 and 27,  Do et al states in column 4, lines 29-27   that  if the frequency of signal S is in the reject frequency band of band-reject filters 5 and 6, then the first signal component reflects back out of terminal P1 of band-reject filter 5 and propagates to terminal P2 of phase shifter 4, where it shifts another 180 degrees and exits terminal P1, and enters terminal P2 of quadrature hybrid coupler 3 with a value of jk. The signal divides after entering terminal P2 of quadrature hybrid coupler 3 between the paths to terminals P1 and P4. The divided signal propagating to P1 has a value of -k.sup.2. The second signal component t is also reflected back out of terminal P1 of band-reject filter 6 and enters terminal P3 of quadrature hybrid coupler 3 with a value of t. It also divides between the paths to terminals P1 and P4 of quadrature hybrid coupler 3. The divided signal propagating to terminal P1 has a value of t.sup.2. The two signals that are reflected to terminal P1 of quadrature hybrid coupler 3 therefore cancel to 0 if t=k and their phase difference is 180 degrees. This eliminates reflections and creates the absorptive characteristic of the band-reject filter.
 	With regards to claims 28, the absorbing further comprises: routing the phase-shifted first reflected signal and the split second reflected signal to a load component (resistor 8) column 5; lines 1-10).
 	With regards to claim 29, the absorbing comprises: destructively combining a portion of the first reflected signal and a portion of the second reflected signal at a filter port of the filter (column 4; lines 29-47); and constructively combining another portion of the first reflected signal and another portion of the second reflected signal at a load component (resistor 8) (column 5; line 1-10). 
 Thus,  Do et al is shown to teach all the limitation of the claims with the exception of  means for filtering the combined filtered signal to produce a filtered signal.    
 Lindemann et al discloses a communication system comprising a coupler  18 comprising a first  port B, a second  port C , and a hybrid port D, the first  port coupled to SATCOM transceiver 12; a second  coupler 26 coupled to a GPS receiver 14 ; a first filter  22 coupled between the second port and the second coupler ; a second filter   24 coupled between the third port D and second  coupler, and a filter 28 is coupled between the  second coupler and the  GPS receiver.  
 One of ordinary skill in the art would have found it obvious to provide the  filter of    Do et al  with a filter between the  hybrid coupler   and the signal  output thus  providing a means for filtering  the combined filtered signal to produce a filtered signal  and  filtering the combined filtered signal to produce a filter signal  as taught  by  Lindemann et al .
 The motivation for this modification would have been to provide the advantageous benefit of  reflecting  RF  energy  outside desired frequency band.   (column  6; line 2-8) 
Allowable Subject Matter
Claims 7, 8, 16-18,23-24 and 32  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 8, 2022
/K.E.G/Examiner, Art Unit 2843   

/Samuel S Outten/Primary Examiner, Art Unit 2843